Appeal by defendant from a judgment of the County Court, Suffolk County (Rohl, J.), rendered March 10, 1983, convicting him of robbery in the first degree (two counts), after a nonjury trial, and imposing sentence.
Judgment affirmed.
We have considered all of the issues raised by defendant, including the propriety of the lineups at which he was identified by the principal complaining witness and the denial of youthful offender status, and find them to be without merit. Mangano, J. P., Bracken, Niehoff and Eiber, JJ., concur.